119 F.3d 5
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard BLUE-SKY, Plaintiff-Appellant,v.James GOMEZ;  Teena Farmon, Warden CCWF;  R.E. Stebbins,Correctional Officer;  C. Castillo;  Mary Harris,Office Asst;  D. Shelton, InvestigationsCaptain, Defendants-Appellees.
No. 97-15384.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**.Decided July 18, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-94-05491-REC/HGB;  Robert E. Coyle, Chief Judge.
Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's dismissal without prejudice of California state prisoner Richard Blue-Sky' § 42 U.S.C. § 1983 action in light of her failure to comply with the court's orders requiring her to file a pretrial statement.  See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3